Citation Nr: 0619465	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  03-03 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE


Entitlement to a rating in excess of 10 percent for a left 
knee disability since June 1, 2002. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1986 to January 
1991, and subsequently enlisted in the Army National Guard of 
California from August 1997 to March 2000, with a record of 
entry level separation following one month of service from 
January to February 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which declined to assign an evaluation in excess of 
10 percent for internal derangement of the left knee after a 
temporary total rating due to surgery.  This matter was last 
before the Board in October 2004, when it was remanded to 
ensure compliance with the Veterans Claims Assistance Act 
(VCAA) and afford the veteran a VA medical examination. 

After a thorough review of the file, the Board notes the 
presence of two unadjudicated claims for service connection.  
In November 2001 the veteran filed correspondence claiming 
service connection for a back and hip disorder, claimed as 
secondary to his service-connected left knee disability.  
Accordingly, these claims are referred to the RO for proper 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

Pursuant to the Board's October 2004 remand, the veteran was 
to be afforded a medical examination and provided proper 
notice under the VCAA.  After a thorough review of the 
record, it appears that correspondence notifying the veteran 
of the scheduling of the examination may have been sent to 
the wrong address.  This has not escaped the attention of the 
veteran's representative.  

Also, proper VCAA notice must be made in light of the U.S. 
Court of Appeals for Veterans Claims' (Court) recent decision 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board must take steps to ensure compliance with its prior 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In June 2001, the veteran filed an increased rating claim for 
a left knee disability, and after undergoing arthroscopic 
surgery, filed a claim seeking total temporary evaluation in 
February 2002.  In a March 2002 determination, the RO 
assigned a 20 percent evaluation from June 28, 2001, a 100 
percent evaluation from February 8, 2002, and a 10 percent 
evaluation from June 1, 2002.  In his notice of disagreement, 
the veteran contested the decision to "go back to" a 10 
percent evaluation at the latter date.  

The veteran underwent a December 2002 VA knee examination, 
and an RO determination that month continued the 10 percent 
evaluation from June 1, 2002.  This VA examination, however, 
did not provide the necessary information for rating 
purposes.  Specifically, it did not provide findings 
concerning any limitation of motion due to pain and excess 
fatigability; flare-ups (if any); and whether pain could 
significantly limit functional ability during flare-ups, or 
when the left knee is repeatedly used.  As a result, the 
examination is insufficient as a basis for a decision on the 
veteran's increased rating claim because the current overall 
disability picture is not portrayed.  Though the examination 
contained some findings addressing specific diagnostic codes, 
Beverly v. Brown, 9 Vet. App. 402 (1996), the examiner did 
not pointedly address certain factors in 38 C.F.R. §§ 4.40 
and 4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding 
that an examination must account for other regulatory 
provisions that may have an impact on the rating).   Silence 
is insufficient to show the lack of symptomatology.   Wisch 
v. Brown, 8 Vet. App. 139 (1995).  Rather, the examiner must 
state, for example, that a veteran does not experience excess 
fatigability of the claimed disability.  

Additionally, according to a May 2002 radiology report from 
the Phoenix VA Outpatient Clinic, there was documented 
arthritic change in the left knee.  It is noted VAOPGCPREC 
23-97 permits separate evaluations for arthritis (diagnostic 
code 5003) and instability of the knee (diagnostic code 5257, 
as this criteria does not take limitation of motion into 
account).   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Although the 
present appeal involves claims for an increased disability 
rating, VA believes that Dingess/Hartman must be analogously 
applied.  

In the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  As this 
question is involved in the present appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran of the type of 
evidence that is needed to establish an effective date.  The 
Board notes that the RO provided the veteran with the 
appropriate rating schedules for his service-connected left 
knee disability in a December 2005 Supplemental Statement of 
the Case; however, this notice did not address the evidence 
necessary to establish an effective date for the disability 
on appeal.  Accordingly, proper notice and readjudication of 
the claim on appeal is necessary.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with all notice and 
assistance requirements in the VCAA, 
including sending the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information and evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be scheduled for a 
VA medical examination to determine the 
current severity of the left knee 
disability.  The examination should 
include range of motion studies, 
commentary as to the presence of 
instability for the left knee, and the 
extent of any painful motion or 
functional loss due to pain, weakness, 
and fatigability.  The RO should forward 
the veteran's claims file to the VA 
examiner.  

3.  Then, the RO should readjudicate the 
veteran's increased rating claim for a 
left knee disability in light of 
VAOPGCPREC 23-97.  If the determination 
of this claim remains unfavorable to the 
veteran, the RO must issue a supplemental 
statement of the case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


